DETAILED ACTION
This action is in response to the amendment filed 30 September 2020. 
	Claims 1, 8, 9, 11, 21, are pending and have been examined; claims 13 – 17 have been withdrawn from consideration
	This action has been made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2020 has been entered.
Response to Arguments
35 U.S.C. §101
Applicant's arguments filed 30 September 2020 have been fully considered but they are not persuasive. 
	Applicant argues that “Claim 1, as amended, is in part directed to "providing by the executable instructions a privileges tool, wherein the privileges tool verifies that the first individual has privileges to grant the gift card and specifies the amount that the first individual may spend on the gift card ... " The practical application of using a computer to incentive behavior, including a filtering method such as the "privileges tool" that provides limitations to the first individual; allows companies to promote the gift cards to be selected from a default group (amended claim 1) or providing a profile for individuals or groups (amended claim 9) is not the "basic tools of scientific and technological work," and thus are not within the judicial exception”.  Examiner respectfully disagrees. 
	Filtering has been considered by the courts to be a certain method of organizing human activity / managing personal behavior or relationships or interactions between people (see e.g. MPEP 2106.04(a)(2) II.C. i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)).  Nor does ‘filtering’ using a ‘privileges tool’ provide for a practical integration of the abstract idea (see e.g., MPEP 2106.05(a) Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues)).  Further, turning to Applicant’s specification, the privileges tool is described in the following paragraphs:

	[0039] The present invention may also provide a privileges tool that the company may use to control which employees are allowed to include gift cards ( or at least gift cards that the company will pay for). The privileges tool may also allow the company to specify the maximum amount that a particular employee or group of employees may spend on a single gift card.
	[0040] Figures 5A and 5B illustrate various screens that can be displayed to allow the company to specify privileges for its employees. Screen 501 depicted in Figure 5A lists various groups where each group defines a maximum amount that members of the group may spend on an individual gift card. For example, one group may be defined for employees that do not have privileges to include gift cards with recognition messages while other groups can be defined for employees having privileges to include gift cards with values up to $25, $100, and $1000 respectively. Of course, a group can be defined for any amount.

	This ‘tool’, which is merely described in Applicant’s specification by its intended result, is merely a rule or policy set in place by a company, and is merely a computer implementing an abstract idea.  It is further noted that Applicant’s specification fails to describe how the ‘tool’ works or the structure of the ‘tool’, and merely provides for the result of the ‘tool’. The actual determinations are performed by the user who enters in the information, i.e. a mental process.  Further, there is no mention or evidence of any ‘filtering’ being performed, as argued by Applicant. 

	In regards to the argued “allows companies to promote the gift cards to be selected from a default group (amended claim 1)”, promoting certain cards to be used is still a step that can be performed mentally, and also is a form of fundamental economic activity, i.e. an abstract idea.  Further, Applicant’s specification merely states that “company may be able to pay a fee to have its gift cards listed before the gift cards of other companies”.  Further, this is not even a active step in the claims, and merely describes the data being selected by an individual.  Further, nothing in the claim or Applicant’s specification preclude that limitation from being performed in the human mind.  A company could easily promote some gift cards over others without the use of a computer.  

	In regards to the argued “providing a profile for individuals or groups”, it is noted that a profile is merely a collection of information.  Again, turning to Applicant’s specification, paragraph [0044] merely describes that the computer can provide a profile for an individual or group.  The profile is merely provided 1.

	Applicant further argues that “Here again, the Applicant respectfully points to the budgeting tool, the privileges tool, and the method the computer executable instructions promote the gift cards to be a default group as evidence that the claim is a practical application of a judicial exception. Specifically, were the claimed invention merely a thought process incorporating the generic computer function of processors processing, then analysis under 2A may be required. However, here the claim language explicitly recites acts which are beyond mental processes. The acts of "providing a budgeting tool on a mobile application," "providing a privileges tool" that verifies privileges of the first individual to grant gift cards," and "receiving input from third party companies to promote gift cards to be selected from a default group" each claim a specific practical application e.g. a method of practicing the invention. Accordingly, the claimed invention is not "directed to" a judicial exception”. Examiner respectfully disagrees.
	Applicant’s claimed invention is performing mental processes for the purposes of organizing human activity on a computer, i.e. using the computer as a tool.  As noted above, the budgeting tool, the privileges tool, the promoting gift cards, etc. are all forms of abstract ideas, and do not provide for a practical application. 
	Turning to the MPEP 2106.04(d) III., it lists the following are examples of  whether the claims as a whole integrate the exception into a practical application: do the claims provide for any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial 
	Applicant’s claimed invention provides for none of the above examples of integrating the exception into a practical application.  The claims merely link the use of the judicial exception to a particular technological environment, in this case, to one or more computer storage media storing computer executable instructions which when executed by one or more processors of a computing device.  A ‘method of practicing the invention’ is not a ‘practical application’, as argued by Applicant.  

	Applicant further argues “The claim describes a process that is more than selecting a budget that can be done with the human mind. As discussed, amended claim 1 describes a process including the use of a privileges tool that limits the first individual's privileges to grant the gift card as well as a sorting mechanism based on the actions of third party companies to select gift cards to include into a default group. Please note that none of those actions could appropriately be performed in the human mind. The Guidance indicates that when the exception is so implemented, the claim is not directed to a judicial exception and is patent-eligible subject matter”. Examiner respectfully disagrees.
	The “privileges tool” in Applicant’s claimed invention is merely the computer presenting a user with options that are set by a user.  The determination of privileges is a step that can easily be performed in the human mind, and Applicant’s specification, as quoted above, clearly states that “various screens that can be displayed to allow the company to specify privileges for its employees”; the computer is merely receiving data inputted by a user; the user makes the mental decision regarding the privileges. The computer is merely a tool on which the abstract process is performed2. 

	Applicant further argues “Applicant thanks the Examiner for revaluating the analysis. However, Applicant respectfully suggests the Examiner continues to frame the practical application as an abstract idea ( collecting and displaying), directly in violation of the Guidance without showing how any of the cases show the claimed invention, with all its limitations, is "well-understood, routine, conventional activity ... widely prevalent or in common use in the relevant industry." Indeed, it is unclear that any of the cited cases teach the elements presently claimed as applied to providing recognition in the way claimed herein. The Examiner fails to read the claims in their entirety. Accordingly, the Applicant respectfully suggests the Examiner has not shown either the implementation of the identified mental steps are not significantly more than the mental steps, or the claimed limitations are not well-understood, routine, conventional activity widely prevalent or in common use in the relevant industry”. Examiner respectfully disagrees. 
	It is initially noted that in all of the cited cases, the claims were not found to be anticipated or obvious over art of record, and yet they were still found to be determined to be ineligible under 35 USC §101.  Applicant is attempting to turn the 35 USC §101 analysis into a §102 or §103 analysis.   The MPEP and the courts have been quite clear regarding what is considered to be well-understood, routine, conventional activity widely prevalent or in common use in the relevant industry (see MPEP 2106.05(d)).  Further, the CAFC has stated in BSG  Tech LLC v. Buyseasons, Inc. (No. 20717-1980 (Fed. Cir. August 15, 2018))  “In [Berkheimer],  certain claims recited non-abstract features of a digital asset management system that the specification described as unconventional improvements over conventional systems. Berkheimer at 1370.”… “But the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine. At step two, we “search for an ‘inventive concept’ . . . that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, 134 S. Ct. at 2355 (internal quotation marks omitted) (quoting Mayo, 566 U.S. at 72–73). After identifying an ineligible concept at step one, we ask at step two “[w]hat else is there in the claims before us?” Mayo, 566 U.S. at 78”... “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept” ... “Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359–60”. “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features . . . as well as routine functions . . . to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379–80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept)”... “Here, the only alleged unconventional feature of BSG Tech’s claims is the requirement that users are guided by summary comparison usage information or relative historical usage information. But this simply restates what we have already determined is an abstract idea. At Alice step two, it is irrelevant whether considering historical usage information while inputting data may have been non-routine or unconventional as a factual matter. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018)”
	Further, Applicant has not shown which elements, that are being performed on generic computer hardware (see Applicant’s specification, paragraphs [0019]-[0023], which states, for example, that Those skilled in the art will appreciate that the invention may be practiced in network computing environments with many types of computer system configurations, including, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, and the like) is unconventional or not well understood.  A computer collecting and receiving information, displaying information for selection, and transmitting information is merely generic computer functionality, regardless of what the data is. See, e.g. MPEP 2106.05(d) II and 2106.05(f). 
	The 35 U.S.C. §101 rejection is maintained. 

Response to Amendment
Applicant’s amendments have overcome the 35 USC 103 rejection of the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 9, 11, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of  establishing a company gift card budget capping the total amount of value of a plurality of gift cards granted in a given time period, any attempts to grant the gift cards after exceeding the gift card budget for the given period being denied, generating a list of employees within a company whose progress a first individual would like to follow the first individual selecting a second individual from a list of potential recipients for recognition messages to employees within the company being followed by first individual, said second individual being selected to receive a recognition message based on a skill that the second individual exhibits and whose progress in developing that skill is being tracked by the fist individual, including a custom message from the first individual to the second individual inside of the recognition message, providing by the executable instructions a privileges tool wherein the privileges tool verifies that the first individual has privileges to grant the gift card and specifies the amount that the first individual may spend on the gift card, 
determining if the first individual would also like to provide access to the gift card in the recognition message, wherein companies promote the gift cards to be selected from a default group, said default group comprising companies which have paid to have their gift cards included as default choices, generating the approved recognition message and including instructions to obtain and redeem the gift card, inquiring whether the first individual would like to personally deliver the recognition message or have the recognition message delivered digitally; and delivering the message. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind, to perform certain methods of organizing human activity, but for the recitation of generic computer components.  For example, establishing a company gift card budget capping the total amount of value of a plurality of gift cards granted in a given time period, any attempts to grant the gift cards after exceeding the gift card budget for the given period being denied is a process performed in the mind of a user using a computer as a tool; generating a list of employees within a company whose progress a first individual would like to follow the first individual selecting a second individual from a list of potential recipients is a process performed in the mind of a user using a computer as a tool; including a custom message from the first individual to the second individual inside of the recognition message is a process performed in the mind of a user using a computer as a tool; a privileges tool wherein the privileges tool verifies that the first individual has privileges to grant the gift card and specifies the amount that the first individual may spend on the gift card is a process performed in the mind of a user using a computer as a tool3; determining if the first individual would also like to provide access to the gift card in the recognition message is a process performed in the mind of a user using a computer as a tool; wherein companies promote the gift cards to be selected from a default group, said default group comprising companies which have paid to have their gift cards included as default choices is a certain method of organizing human activity, e.g. advertising4, generating the approved recognition message and including instructions to obtain and redeem the gift card, inquiring whether the first individual would like to personally deliver the recognition message or have the recognition message delivered digitally; and delivering the message are processes performed in the mind of a user using a computer as a tool.  The mere nominal recitation of  generic computer hardware does not take the claim limitation out of the abstract process groupings. 


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	The claim recites the additional elements of said second individual being selected to receive a recognition message based on a skill that the second individual exhibits and whose progress in developing that skill is being tracked by the fist individual, the particular skill being represented by an icon displayed in the recognition message, the icon choices being selected by company management to reflect the goa]s of the company, however this is merely displayed data from which a user can make a selection; and receiving input from the first individual that specifies the type of gift card selected by the first individual to be included with the recognition message, however this is merely receiving or transmitting data over a network, e.g., using the Internet to gather data5.  The claim further recites the additional element of one or more computer storage media storing computer executable instructions which when executed by one or more processors of a computing device, however this recited at a high level of generality, and is merely a tool on which the steps are performed. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to dependent claims 8, 9, 11, and 21:
	Claims 8 and 9 merely describes displayed information;
	Claims 11 and 21 merely further describe the content of the message. 
	
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. one or more computer storage media storing computer executable instructions which when executed by one or more processors of a computing device],  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry6  [e.g. performing 
Applicant’s specification, at, e.g., paragraphs [0019]-[0023], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation7.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
	


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Fritjolfsson Carl et al. (WO 2014195511 A1) which discloses each gift card comes from a campaign set up by a merchant (e.g., a retail partner) and the availability of gifts depends on the targeting defined for that campaign and the demographics of the recipient. [00154] The order in which gift cards are displayed to a user for selection matters, since the first one is much more likely to be selected than the second one, which is in turn more likely to be selected than the third one and so on. The gifting system 102 therefore (using the optimization engine 210) preferably optimizes the order in which gift cards are listed (ranked) depending on various parameters, including one or more of: popularity of the retailer (number of times gift cards from that retailer have been given away, actively received, redeemed - either totals or fractions of the total number of gift cards sent or that could have been sent), a value of the campaign (face value of the gift card, how much the gifting system 102 will be paid or total value of the campaign), a value of the brand (which can be hand-tuned), return on investment at redemption for the retailer (i.e., total transaction size over value of sponsored gift card), likelihood of up-sell (by the giver or other friends) etc.;
Gilman; Andrea Christine et al. (U.S. 2012/0271697) which discloses in step 1002 an offer distributor 102 (i.e., a deal company) determines a need for a gift and requests a 16-digit limited gift code (i.e., an intelligent coupon number/ICN) based on desired controls. These controls can be set by a consumer 101 who initially purchases the gift (i.e., the giver/purchaser). In most cases, the giver/purchaser will give the gift to another consumer 101 (i.e., the gift recipient) who will ultimately redeem the gift. According to embodiments, the purchaser can select either a total or maximum monetary value for the gift as one of the controls. In embodiments, the controls can also include, but are not limited to constraints on: using the gifts at specific merchant locations; using the gift for specific merchant categories (i.e., based on merchant category codes/MCCs assigned to a merchant 104); using the gift for certain types of goods or services (i.e., in order to cap a percentage or monetary amount of the gift that can be used for beverages vs. food at a dining establishment); and/or time of usage (i.e., time of day, day of week, and expiration date).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
		
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) III.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C; 
        see further 2106.04(a)(2) III.  C.    A Claim That Requires a Computer May Still Recite a Mental Process.
        
        2 See e.g. Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016): “For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities… or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool”.  
        
        3 Examiner noting that Applicant’s specification, at paragraph [0039] states “...The privileges tool may also allow the company to specify the maximum amount that a particular employee or group of employees may spend on a single gift card”.
        
        4 See MPEP 2106.04(a)(2) II. A. 
        5 See MPEP 2106.05(d) II. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 
        6 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        7 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).